PER CURIAM:
Dennis Gallipeau appeals the district court’s order denying relief on his motion to reconsider a prior order dismissing his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gallipeau v. Mickens-Ham, No. 3:09-ev-01883-TMC (D.S.C. Apr. 9, 2014). We deny Gallipeau’s motion to place this case in abeyance, and his motion to consolidate, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.